                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM A. HIMCHAK, III,                        :
     Petitioner                                 :           No. 1:17-cv-01870
                                                :
       v.                                       :           (Judge Kane)
                                                :           (Magistrate Judge Mehalchick)
COMMONWEALTH OF PA, et al.,                     :
    Respondents                                 :

                                            ORDER

       Before the Court is the December 2, 2019 Report and Recommendation of Magistrate

Judge Mehalchick (Doc. No. 47), recommending that the Court grant Petitioner’s motion to

reinstate the above-captioned action (Doc. No. 26) and deem the remainder of his pending

motions (Doc. Nos. 28, 39, 41, 42) withdrawn without prejudice to Petitioner’s right to refile the

motions at a later time in accordance with the local rules. No timely objections to the Report and

Recommendation have been filed.

       ACCORDINGLY, on this 23rd day of December 2019, upon independent review of the

record and the applicable law, IT IS ORDERED THAT:

       1.      The Court ADOPTS the Report and Recommendation of Magistrate Judge
               Mehalchick (Doc. No. 47);

       2.      Petitioner’s motion to reinstate the action (Doc. No. 26) is GRANTED;

       3.      Petitioner’s remaining motions (Doc. Nos. 28, 39, 41, 42) are DEEMED
               WITHDRAWN;

       4.      The Clerk of Court is directed to REOPEN the above-captioned action; and

       5.      The above-captioned action is RECOMMITTED to Magistrate Judge
               Mehalchick for further proceedings.

                                                            s/ Yvette Kane
                                                            Yvette Kane, District Judge
                                                            United States District Court
                                                            Middle District of Pennsylvania
